DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, 18-20, 28 and 30 in the reply filed on 22 September 2021 is acknowledged.  The traversal is on the ground that there is not a serious burden to search both Groups.  This is not found persuasive because the Groups are drawn to different statutory classes of invention and therefore are subject to a different search strategy and claim interpretation.
The requirement is still deemed proper and is therefore made FINAL.

Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 September 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-13, 18-20, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziedzic (US 7132090).
With respect to claim 1, Dziedzic discloses a method for removing CO2 from a flue gas by contacting the gas with an aqueous medium in a reactor (Figure 1:20) under conditions sufficient to generate a bicarbonate rich product.  This removes CO2 from the CO2 containing gas.  Dziedzic discloses this method in at least column 2, line 42 to column 4, line 23.
With respect to claim 4, Dziedzic discloses the method as described above.  Dziedzic states in column 6, lines 30-53 that CO2 gas is supplied to the reactor at a pressure greater than 104 Pa.
With respect to claim 5, Dziedzic discloses the method as described above.  The Dziedzic method will inherently produce localized volumes in the aqueous fluid characterized by an increased concentration in bicarbonate ions (i.e. droplets of a liquid condensed phase).
2 gas is contacted with the aqueous medium in the presence of a carbonic anhydrase catalyst immobilized on a matrix (Figure 1:22).  
With respect to claims 11-13, Dziedzic discloses the method as described above.  Dziedzic states that the aqueous medium includes an alkali metal cation in a subsequent reactor (Figure 1:30).  Dziedzic states that the alkali metal cation may be sodium in column 4, line 4 to column 5, line 28 (“The ions can then be precipitated using appropriate cations selected by one of skill in the art such as sodium, magnesium, or calcium ions”).
With respect to claims 18-20, Dziedzic discloses the method as described above.  Dziedzic teaches in column 4, lines 4-23 that solid carbonate compositions/aggregates are created that are suitable for use as a building material.
With respect to claim 28, Dziedzic discloses the method as described above.  Dziedzic further states that the removed CO2 may be sequestered by creating a precipitate that can be buried, stored at a storage site, or submerged in a body of water.
With respect to claim 30, Dziedzic discloses the method as described above.  Dziedzic further teaches in at least column 1, lines 14-34 that the method is intended to treat gas obtained from an industrial plant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dziedzic (US 7132090) as applied to claim 1, and further in view of Gellett (US 7998714).

Gellett discloses a method of removing carbon dioxide from a CO2 containing gas by contacting an aqueous medium with the gas to produce a bicarbonate rich product.  The CO2 is converted to bicarbonate in the presence of a carbonic anhydrase catalyst.  Gellett teaches in at least column 6, lines 49-67 that the conversion of CO2 into bicarbonate is accelerated at a pH of less than 10.5.  Fig. 1 shows that the pH of the aqueous medium is generally kept between a pH of 8-10 during the reaction. 
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the pH of the Dziedzic aqueous medium is buffered to maintain a pH ranging from 8 to 10.  Dziedzic recognizes in column 1, lines 37-63 that the conversion of carbon dioxide to bicarbonate is pH dependent, and Gellett teaches that an optimum pH for a catalyzed reaction should be generally within the range of 8-10.  It is well within the ability of one of ordinary skill to optimize a result effective variable through routine experimentation – here, arriving at a pH of 8-10 in view of the teachings of Gellett.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dziedzic (US 7132090) as applied to claim 6, and further in view of Valdez (US 20120199535).
Dziedzic discloses the method set forth in claim 6, however does not teach that the catalyst is a synthetic catalyst or a metal colloid catalyst.
2 in a CO2 containing gas into carbonic acid and/or bicarbonate.  Valdez teaches that the reaction is facilitated using a catalyst.  At least paragraphs [0060], [0063] and [0088] state that a variety of catalysts may be used, including carbonic anhydrase, synthetic catalysts that mimic carbonic anhydrase, and metal colloid catalysts.
Before the effective filing date of the claimed invention, it would have been obvious to alter the modified system of Dziedzic in order to use synthetic catalysts and/or metal colloid catalysts to assist the conversion of CO2 to bicarbonate.  Valdez teaches that synthetic catalysts and metal colloid catalysts are recognized in the art as effective alternatives to carbonic anhydrase.  The simple substitution of one known element (here, one known catalyst) for another to obtain predictable results is prima facie obvious.  See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799